ORDER DISMISSING COMPLAINT
ZIRPOLI, District Judge.
The court will treat the complaint as one aménded to name the United States of America as the proper party defendant. It will treat the complaint as one for a refund of taxes only. It will treat the parties plaintiff as having standing to sue. And for the purposes of this order the court will assume, without deciding, that the belief in nonpayment of taxes for war purposes constitutes a sincere and religious tenet.
Having thus given the complaint every favorable interpretation to bring this case and the parties within the jurisdiction of this court, the court now of its own motion, and not for the reasons submitted by the Government, does hereby dismiss the complaint for failure to state a claim upon which relief can be granted.
In so doing the court distinguishes the case of Murdock v. Commonwealth of Pennsylvania, 319 U.S. 105, 63 S.Ct. 870, 87 L.Ed. 1292, which neither plaintiffs nor defendant cited, in that the tax here involved is imposed on all citizens regardless of religious practices and affects the very life of the civil government under which we live.
To permit the avoidance of the payment of income taxes or a portion thereof, which in effect is what plaintiffs seek in this action for refund, would in the language of the Supreme Court in Reynolds v. United States, 98 U.S. 145, 167, 25 L.Ed. 244, “make the professed [practices] of religious belief superior to the law of the land, and in effect permit every citizen to become a law unto himself. Government could exist only in name under such circumstances.”
The Framers of the Constitution intended the provision of the First Amendment that “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof” to serve as a vehicle for the preservation of the Republic and not one for its destruction.
The complaint is dismissed.